DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.

Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive. Regarding arguments on page 8 of the Remarks, Examiner notes that Blomberg teaches the topic maps, as well as a strongest path from the start to the target topic. While Blomberg is able to accomplish this goal, the process would be improved by incorporating the weights of Dechu, for the reasons of selecting a path with the highest historical validity and achieving a positive outcome. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding arguments on pages 8-9 of the Remarks, Examiner notes that there is no language in the claims that preclude the claimed topic map from being dynamic or changeable. However, the end result is the same, as the user is guided towards a target topic, such as a sale. As per the argument of specificity, Examiner notes that while Blomberg does teach using information from a client’s personal profile, this does not preclude the information being used with other clients. For example, Blomberg Fig. 16 begins by determining tennis as an interest of the client. If a different client also has an interest in tennis, then the same dialog path could be followed. Furthermore, if conversation with one client is followed immediately by conversation with a different client, then the current events would be substantially the same, and the same dialog path could be followed. In these scenarios, the topic map updated with the first client could be used for a second client.
Examiner further notes that Dechu para [0021] teaches that the system updates an adaptive model based on conversations with many different users. The system learns from the conversations to provide better or more useful responses to subsequent users having the same or similar query. Therefore, if the user of Blomberg who has an interest in tennis is successfully led to a target topic, the teachings of Dechu would increase the probability or weights of the path taken, and if a next client also has an interest in tennis, the updated model would be applied. 
Examiner notes that the amended claim language includes the “other users”, but that no further information is provided in the claims about any other users. Further, the updating of the topic jump map is a positive recitation, but what the updated topic jump map will be used for is considered an intended use, and does not receive patentable weight. However, for compact prosecution, Examiner has addressed the intended use language and updated the rejection accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg et al. (US 2018/0129752 A1), hereinafter referred to as Blomberg, in view of Dechu et al. (US 2018/0341684 A1), hereinafter referred to as Dechu.

Regarding claim 1, Blomberg teaches:
A human-machine dialogue method applicable to an electronic device, the method comprising:
determining a set number of jump topics around a target topic, and generating a topic jump map converging to the target topic based on the correlation intensions among the set number of jump topics (Fig. 6, para [0056-57], where a topic graph is created that converges to a target topic, restricted to topics connected to the customer and product/service),
selecting from the topic jump map a jump topic to which the user's dialogue request belongs as an initial topic for a first round of recommendation to the user after an initial response to a user's dialogue request (Fig. 16A-B, para [0066-67], where the initial topic is determined using the potential client's interests);
determining a jump topic for jumping to according to the jump probability of jumping out of the initial topic to the k jump topics at the downstream level for a next round of recommendation to the user after completing a human-machine dialogue of the initial topic (Fig. 16A-B, para [0066-67], where the next topic is determined by taking the strongest path, and where updated segues are used for new topics); and
gradually guiding the dialogue from the initial topic to the target topic in a step-by- step recommendation manner (Fig. 16A-B, para [0066-67], where the dialog is steered towards a goal topic),
after jumping to the target topic through the step-by-step recommendation manner and completing the human-machine dialogue, determining a jump path from the initial topic to the target topic (para [0056], where the path is determined).  
Blomberg does not explicitly teach that the weights correspond to probabilities, a dialogue request, or the strongest path corresponding to the probabilities.
Dechu teaches:
wherein k path segments from each jump topic to k jump topics at a downstream level are configured respectively with an initial jump probability (para [0020], where weights between nodes are the jump probabilities);
after an initial response to a user's dialogue request (para [0019], where the model is traversed and responses provided based on the user inputs)
determining a jump topic for jumping to according to the jump probability of jumping out of the initial topic to the k jump topics at the downstream level for a next round of recommendation to the user after completing a human-machine dialogue of the initial topic (para [0025], where the weights are used to recommend the path for traversal);
after jumping to the target topic through the step-by-step recommendation and completing the human-machine dialogue, determining a jump path from the initial topic to the target topic (para [0020], where the path is determined)
increasing the jump probability of each path segment on the jump path, and updating the topic jump map for a next human-machine dialogue of other users (para [0020-21], where the weights of the path taken are increased as an update to the model, where the model is updated based upon conversations with many different users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blomberg by using the weights of Dechu (Dechu para [0025]) in the topic map of Blomberg (Blomberg Fig. 6) to determine which path to traverse, in order to select a path with the highest historical validity and achieve a positive outcome (Dechu para [0025]).

Regarding claim 9, Blomberg in view of Dechu teaches:
The method according to claim 1, further comprising classifying users according to user attributes to generate corresponding topic jump maps according to user categories (Blomberg para [0055-57], where the topic map is generated based on user profile information, such as nationality as in para [0064]).  

Regarding claim 10, Blomberg teaches:
An electronic device, comprising at least one processor and a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, wherein execution of the instructions by the at least one processor causes the at least one processor to perform the steps of the method of:
determining a set number of jump topics around a target topic, and generating a topic jump map converging to the target topic based on correlation intensions among the set number of jump topics (Fig. 6, para [0056-57], where a topic graph is created that converges to a target topic, restricted to topics connected to the customer and product/service),
selecting from the topic jump map a jump topic to which a user's dialogue request belongs as an initial topic for a first round of recommendation to the user after an initial response to a user's dialogue request (Fig. 16A-B, para [0066-67], where the initial topic is determined using the potential client's interests); 
determining a jump topic for jumping to according to the jump probability of jumping out of the initial topic to the k jump topics at the downstream level for a next round of recommendation to the user after completing a human-machine dialogue of the initial topic (Fig. 16A-B, para [0066-67], where the next topic is determined by taking the strongest path, and where updated segues are used for new topics); and 
gradually guiding the dialogue from the initial topic to the target topic in a step-by- step recommendation manner (Fig. 16A-B, para [0066-67], where the dialog is steered towards a goal topic).  
after jumping to the target topic through the step-by-step recommendation and completing the human-machine dialogue, determining a jump path from the initial topic to the target topic (para [0056], where the path is determined);
Blomberg does not explicitly teach that the weights correspond to probabilities, a dialogue request, or the strongest path corresponding to the probabilities.
Dechu teaches:
wherein k path segments from each jump topic to k jump topics at a downstream level are configured respectively with an initial jump probability (para [0020], where weights between nodes are the jump probabilities); 
after an initial response to a user's dialogue request (para [0019], where the model is traversed and responses provided based on the user inputs); 
determining a jump topic for jumping to according to the jump probability of jumping out of the initial topic to the k jump topics at the downstream level for a next round of recommendation to the user after completing a human-machine dialogue of the initial topic (para [0025], where the weights are used to recommend the path for traversal); 
after jumping to the target topic through the step-by-step recommendation and completing the human-machine dialogue, determining a jump path from the initial topic to the target topic (para [0020], where the path is determined)
increasing the jump probability of each path segment on the jump path, and updating the topic jump map for a next human-machine dialogue of other users (para [0020-21], where the weights of the path taken are increased as an update to the model, where the model is updated based upon conversations with many different users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blomberg by using the weights of Dechu (Dechu para [0025]) in the topic map of Blomberg (Blomberg Fig. 6) to determine which path to traverse, in order to select a path with the highest historical validity and achieve a positive outcome (Dechu para [0025]).

Regarding claim 20, Blomberg in view of Dechu teaches:
The electronic device according to claim 10, wherein execution of the instructions by the at least one processor causes the at least one processor to perform the steps of: classifying users according to user attributes to generate corresponding topic jump maps according to user categories (Blomberg para [0055-57], where the topic map is generated based on user profile information, such as nationality as in para [0064]).

Claims 3, 7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg, in view of Dechu, and further in view of Santos-Lang et al. (US 2012/0253801 A1), hereinafter referred to as Santos-Lang.

Regarding claim 3, Blomberg in view of Dechu teaches:
The method according to claim 1,
while increasing the jump probability of the path segment P (i, i + 1) from the i-th jump topic on the jump path to the (i + 1)-th jump topic at the downstream level, decreasing accordingly the jump probabilities of k-1 path segments of k-1 jump topics at the downstream level other than the (i + 1)-th jump topic from the i-th jump topic (Dechu para [0020], where the weights of the path taken are increased and the weights of the paths not taken are decreased as an update to the model)
Blomberg in view of Dechu teaches that the paths are normalized (Dechu para [0025-26]), but does not explicitly teach that the paths sum to 1. 
Santos-Lang teaches:
wherein a sum of the initial jump probabilities of the k path segments from each jump topic to the k jump topics at the downstream level is 1 (para [0082], where the weights are normalized by dividing by the sum of the weights, making their sum equal 1); and
to maintain the sum of the jump probabilities of the k path segments at the downstream level from the i-th jump topic to be 1 (para [0082], where the weights are normalized by dividing by the sum of the weights, making their sum equal 1).  
The prior art of Dechu contained a method (normalization) which differed from the claimed method by the substitution of some elements with other elements (normalizing to a value of 1); the substituted elements and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 7, Blomberg in view of Dechu and Santos-Lang teaches:
The method according to claim 3, wherein after multiple human-machine dialogues, if the jump probability of at least one path segment is decreased below a predetermined threshold, the at least one path segment in the topic jump map is disconnected, and the topic jump map is updated for use in the next human-machine dialogue (Dechu para [0020], where a path is removed when the weight falls below a threshold as the updating of the model).  

Regarding claim 17, Blomberg in view of Dechu teaches:
The electronic device according to claim 10,
while increasing the jump probability of the path segment P (i, i + 1) from the i-th jump topic on the jump path to the (i + 1)-th jump topic at the downstream level, decreasing accordingly the jump probabilities of k-1 path segments of k-1 jump topics at the downstream level other than the (i + 1)-th jump topic from the i-th jump topic (Dechu para [0020], where the weights of the path taken are increased and the weights of the paths not taken are decreased as an update to the model)
Blomberg in view of Dechu teaches that the paths are normalized (Dechu para [0025-26]), but does not explicitly teach that the paths sum to 1. 
Santos-Lang teaches:
wherein a sum of the initial jump probabilities of the k path segments from each jump topic to the k jump topics at the downstream level is 1 (para [0082], where the weights are normalized by dividing by the sum of the weights, making their sum equal 1); and
to maintain the sum of the jump probabilities of the k path segments at the downstream level from the i-th jump topic to be 1 (para [0082], where the weights are normalized by dividing by the sum of the weights, making their sum equal 1).  
The prior art of Dechu contained a method (normalization) which differed from the claimed method by the substitution of some elements with other elements (normalizing to a value of 1); the substituted elements and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 18, Blomberg in view of Dechu and Santos-Lang teaches:
The electronic device according to claim 17, wherein after multiple human-machine dialogues, if the jump probability of at least one path segment is decreased below a predetermined threshold, the at least one path segment in the topic jump map is disconnected, and the topic jump map is updated for use in the next human-machine dialogue (Dechu para [0020], where a path is removed when the weight falls below a threshold as the updating of the model).  

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg, in view of Dechu, and Santos-Lang, and further in view of Zheng et al. (US 2015/0112918 A1), hereinafter referred to as Zheng.

Regarding claim 8, Blomberg in view of Dechu and Santos-Lang teaches:
The method according to claim 7,
Blomberg in view of Dechu and Santos-Lang does not teach:
wherein when the at least one path segment in the topic jump map is disconnected, a new jump topic is configured for an endpoint of the at least one path segment.
Zheng teaches:
wherein when the at least one path segment in the topic jump map is disconnected, a new jump topic is configured for an endpoint of the at least one path segment (para [0055], where topics are removed from a matrix and replaced).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blomberg in view of Dechu, Santos-Lang, and Kawamura by replacing the topics of Blomberg in view of Dechu, Santos-Lang, and Kawamura (Blomberg Fig. 6) based on interest as taught by Zheng (Zheng para [0055]), due to the face that interests or context of environment may change over time (Zheng para [0055]).

Regarding claim 19, Blomberg in view of Dechu and Santos-Lang teaches:
The electronic device according to claim 18,
Blomberg in view of Dechu and Santos-Lang does not teach:
wherein when the at least one path segment in the topic jump map is disconnected, a new jump topic is configured for an endpoint of the at least one path segment.
Zheng teaches:
wherein when the at least one path segment in the topic jump map is disconnected, a new jump topic is configured for an endpoint of the at least one path segment (para [0055], where topics are removed from a matrix and replaced).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blomberg in view of Dechu, Santos-Lang, and Kawamura by replacing the topics of Blomberg in view of Dechu, Santos-Lang, and Kawamura (Blomberg Fig. 6) based on interest as taught by Zheng (Zheng para [0055]), due to the face that interests or context of environment may change over time (Zheng para [0055]).

Claims 5-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg, in view of Dechu, and further in view of Santos-Lang, and Kawamura (US 2017/0060839 A1).

Regarding claim 5, Blomberg in view of Dechu teaches:
The method according to claim 1,
a process of recommending jump topics further comprises: 
when one of second jump topics at a downstream level of a first jump topic is selected for a next round of recommendation (Dechu para [0019], where the path is chosen based on user inputs),
if the user accepts the second jump topic, increasing the jump probability of the path segment from the first jump topic to the second jump topic, and decreasing the jump probabilities of the path segments from the first jump topic to other second jump topics at the downstream level (Dechu para [0020], where the weights of the path taken are increased as an update to the model),
if the user does not accept the second jump topic, decreasing the jump probability of the path segment from the first jump topic to the second jump topic, and increasing the jump probabilities of the path segments from the first jump topic to the other second jump topics at the downstream level (Dechu para [0020], where the weights of the path taken are increased and the weights of the paths not taken are decreased as an update to the model),
Blomberg in view of Dechu does not teach:
wherein a sum of the initial jump probabilities of the k path segments from each jump topic to the k jump topics at the downstream level is 1; and 
to maintain the sum of the jump probabilities of the path segments from the first jump topic to all the second jump topics at the downstream level to be 1, and 
select another second jump topic at the downstream level of the first jump topic for the next round of recommendation.
Santos-Lang teaches:
wherein a sum of the initial jump probabilities of the k path segments from each jump topic to the k jump topics at the downstream level is 1 (para [0082], where the weights are normalized by dividing by the sum of the weights, making their sum equal 1); and 
to maintain the sum of the jump probabilities of the path segments from the first jump topic to all the second jump topics at the downstream level to be 1 (para [0082], where the weights are normalized by dividing by the sum of the weights, making their sum equal 1), and
The prior art of Dechu contained a method (normalization) which differed from the claimed method by the substitution of some elements with other elements (normalizing to a value of 1); the substituted elements and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. 
Kawamura teaches:
select another second jump topic at the downstream level of the first jump topic for the next round of recommendation (Fig. 8 elements S25, S29, S30, S23, para [0086], where another topic is selected if the user's emotion becomes not good).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blomberg in view of Dechu and Santos-Lang by using the emotion detection of Kawamura (Kawamura para [0028]) in the topic map of Blomberg in view of Dechu and Santos-Lang (Blomberg Fig. 6) by using emotion in the decision of the path to take, in order to know which scores to increase or decrease, and to help select a next topic (Kawamura para [0085-86]).

Regarding claim 6, Blomberg in view of Dechu, Santos-Lang, and Kawamura teaches:
The method according to claim 5, further comprising: 
when times of changing selections exceeds a predetermined number, reselecting a topic independent of the first jump topic (Fig. 8 elements S25, S29, S30, S23, para [0086], where another topic is selected if the user's emotion becomes not good, where the predetermined number is 1).  

Regarding claim 13, Blomberg in view of Dechu, Santos-Lang, and Kawamura teaches:
The method according to claim 5, wherein after multiple human-machine dialogues, if the jump probability of at least one path segment is decreased below a predetermined threshold, the at least one path segment in the topic jump map is disconnected, and the topic jump map is updated for use in the next human-machine dialogue (Dechu para [0020], where a path is removed when the weight falls below a threshold as the updating of the model).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg, in view of Dechu, Santos-Lang, and Kawamura, and further in view of Zheng.

Regarding claim 14, Blomberg in view of Dechu, Santos-Lang, and Kawamura teaches:
The method according to claim 13,
Blomberg in view of Dechu, Santos-Lang, and Kawamura does not teach:
wherein when the at least one path segment in the topic jump map is disconnected, a new jump topic is configured for an endpoint of the at least one path segment.
Zheng teaches:
wherein when the at least one path segment in the topic jump map is disconnected, a new jump topic is configured for an endpoint of the at least one path segment (para [0055], where topics are removed from a matrix and replaced).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blomberg in view of Dechu, Santos-Lang, and Kawamura by replacing the topics of Blomberg in view of Dechu, Santos-Lang, and Kawamura (Blomberg Fig. 6) based on interest as taught by Zheng (Zheng para [0055]), due to the face that interests or context of environment may change over time (Zheng para [0055]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0324867 A1 para [0113], [0119] teaches determining a probability or confidence level of each path in a communication with a user, as well as an agent using a visual topic tree or flow diagram.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658